Citation Nr: 0322348	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  00-03 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU rating).


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1973 to 
September 1974.

This case came to the Board of Veterans' Appeals (Board) from 
a December 1999 RO decision which denied service connection 
for PTSD and denied a TDIU rating.  An August 2002 Board 
decision denied the claims.  The veteran then appealed to the 
U.S. Court of Appeals for Veterans Claims (Court).  In a 
February 2003 joint motion to the Court, the parties (the 
veteran and the VA Secretary) requested that the Board 
decision be vacated and the case remanded for further action.  
A February 2003 Court order granted the joint motion, and the 
case was subsequently returned to the Board.

REMAND

The February 2003 joint motion and Court order require 
further VA compliance with the legal provisions concerning 
the duty to notify the veteran of evidence and information 
necessary to substantiate his claims, including what portion 
he is to provide and what portion the VA is to provide.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Under the circumstances, such notice should be provided by 
the RO.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (2003).  

Given the time lag of the appellate process, an effort should 
also be made to obtain updated relevant medical records.

In view of the foregoing, the case is remanded for the 
following: 

1.  The RO should ask the veteran to 
identify all sources of VA and non-VA 
psychiatric treatment since December 
1999.  The RO should then obtain copies 
of related medical records.
  
2.  To comply with the joint motion and 
Court order, the RO should send the 
veteran additional written notice  
concerning the evidence and information 
necessary to substantiate his claims, 
including what portion he is to provide 
and what portion the VA is to provide.

3.  When the above is accomplished, and 
after assuring that there has been 
compliance with the notice and duty to 
assist provisions of the law, the RO 
should review the claims on appeal.  If 
the claims are denied, the veteran should 
be provided with a supplemental statement 
of the case, and given an opportunity to 
respond, before the case is returned to 
the Board.   

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
L. W. TOBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




